Citation Nr: 1729629	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a stomach disability manifested by symptoms to include pain, and to include gastroesophageal reflux disease (GERD), chronic pancreatitis, and intraductal papillary mucinous neoplasm (IPMN).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 1974, and subsequent National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open until April 8, 2017 for the Veteran to submit additional evidence if he wished to do so.

The Veteran's disability, when initially denied, was characterized as GERD to include night sweats, hot flashes, and severe stomach pains.  It has been subsequently expanded to include a stomach disability manifested by symptoms to include pain.  Clemons v. Shinseki, 23 Vet. App (2009), 


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a disability of the GI system causally related to service.


CONCLUSION OF LAW

The criteria for service connection for a stomach disability manifested by symptoms to include pain, and to include gastroesophageal reflux disease (GERD), chronic pancreatitis, and intraductal papillary mucinous neoplasm (IPMN) have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has a diagnosis of pancreatic cysts, hiatus hernia, and intraductal papillary mucinous neoplasm (IPMN), a type of cyst that grows with the pancreas and pancreatic ducts (See February 2012 upper endoscopic ultrasound test results).  He contends that his disability began in service and is related to his complaints of abdominal pain in service.  The Board finds, for the reasons noted below, that service connection for a gastrointestinal (GI) disability is not warranted. 

An April 1972 STR reflects that the Veteran sought treatment for pains in the side, chest, and abdomen.  In June 1972, he was seen for the "same complaint" and was diagnosed with prostatitis. 
 
A December 1972 STR reflects that the Veteran sought treatment for chest pain, bilateral abdominal pain which felt like knots, and urethral drips.

The Veteran's June 1973 report of medical history for separation purposes reflects that he denied frequent indigestion, stomach, liver, or intestinal trouble.  He did, however, note that he had had pain or pressure in the chest and frequent or painful urination.  (The Board notes that the purpose of the June 1973 report of medical history was noted to be for "separation" even though the Veteran did not separate for another eight months.)  The physician's summary and elaboration of all pertinent data reflects chest pain with no recurrence, urethritis in April 1972, and a circumcision in 1971.  The Veteran denied all other significant medical or surgical history.  

The Board also acknowledges that the Veteran testified that he told the doctor at his separation physical that he had pain in his stomach, however, the Board finds this statement less than credible as the Veteran, himself, specifically denied such on the actual medical form.  The Board finds that the record contemporaneous to service is more probative than his statements made decades later.  In this regard, the Board also notes that the Veteran testified that when he complained of pain in his stomach, the doctor "just told me to go to the VA when I got out in '74".  The Veteran did note frequent or painful urination on his history form, STRs reflect complaints of such, and he did seek treatment for such from VA in 1974.  Thus, the Board finds it quite possible, and likely, that the Veteran is now confusing his complaints with prostatitis in-service and the post-service treatment in 1974 with stomach complaints.

The Board also acknowledges the Veteran's statement in his February 2012 notice of disagreement, that he was told that if he claimed any medical conditions upon discharge, he would not be able to go home; however, this does not reasonably explain why he denied frequent indigestion, stomach, liver, or intestinal trouble, and yet he reported other complaints.    

After completion of the June 1973 report of medical history, an August 1973 STR reflects that the Veteran was seen for the sudden onset of abdominal pain approximately 1/2 hour prior to the visit.  The impression was early gastroenteritis possible early ulcer disease.  An August 1973 STR radiographic report reflects that "examination of the abdomen by means of a single AP projection shows both, large and small bowel gas, which is compatible with reflux ileus."  The Board also notes that the pain was noted to be of "sudden onset," not chronic, as the Veteran now contends.  Although the Veteran testified at the Board hearing that he treated his in-service gas with over-the counter medications, and had accompanying fever and night sweats, he contended that he did not think it serious enough to seek further treatment as he had been told it was just gas.  
 
There are no further complaints of the abdomen in the Veteran's remaining eight months of service.  (An October 1973 STR reflects complaints of pressure in the pelvis, and other symptoms leading to a diagnosis of prostatitis.)  The Veteran separated from service in April 1974.

The claims file contains VA records in the four years after separation for service; however, they are negative for complaints of the stomach or GI system.  The records note complaints of the prostate and pain in perineum (1974), hemangioma urethral meatus, condyloma of urethra (1975), lymph node under jaw, urethral discharge (1977), and knee pain (1978).  The Board finds that if the Veteran had chronic complaints of the abdomen during this time, it would have been reasonable for there to be a record of such.

The earliest post service record of the GI system is not until more than two decades after separation from service.  

March 2, 1999 VA records reflect that the Veteran presented with a one day history of epigastric abdominal pain which radiates to the upper chest and diffusely throughout his abdomen.  The pain was described as a steady soreness.  He denied flatus (gas).  It was noted that the physician had prescribed Tagamet approximately two weeks earlier which had helped with pain.  It was also noted that the Veteran "began having a one month of a grumbling feeling in his epigastric area that is associated with a hard area around his abdomen.  He was noted to have some tenderness around the epigastric area.  He has no h[istory] of PUD (peptic ulcer disease)."  It was noted that the discomfort lasts "seconds at most in his [abdominal] area."  It was also noted that he had a history of gas in service which was helped by Maalox.  The diagnosis was dyspepsia - probable non-ulcer type.  The Board finds it notable that the Veteran reported an onset of pain for one day and grumbling for one month, rather than since service.  If the Veteran had been having chronic stomach problems for approximately twenty-seven years, it would have been reasonable, and likely important, for this to have been noted in the record.

A March 19, 1999 VA record reflects that the Veteran was first seen on March 2, 1999 for "what sounded like irritable [sic] bowel syndrome."  The Veteran described an irritable feeling in his epigastric area that at times feels like a knot.  The Veteran felt it was gas.  The examiner noted that a UGI (upper gastrointestinal study) last week was normal.  The examiner stated "I believe this patient has irritable bowel and I want to start him on some psyllium."  The March 1999 records also reflect that the Veteran had no history of peptic ulcer disease.  

There are no further clinical records for the next decade.  

A February 27, 2011 VA CT of the abdomen reflected the following:

There is marked gaseous distention of the stomach, no suggestion of an outlet obstruction, prominent pancreatic head with edema, mild distention of the proximal small bowel which may be an ileus pattern.

A February 28, 2011 VA ultrasound record reflects that the impression was abdominal ascites compatible with yesterday's CT scan which had findings of pancreatitis.  March 2011 VA records reflect that the Veteran was having significant pain with pancreatitis.  The etiology of his pancreatitis remains unclear as he is without cholelithiasis on RUQ ultrasound and does not endorse an ETOH history (multiple histories were taken throughout hospitalization).  Pain had improved dramatically and he was instructed to eat a low fat diet until his pain had resolved.  He was also noted to have ileus confirmed on ultrasound.  An NG tube was placed and the Veteran started passing gas.  A March 22, 2011 record reflects that the Veteran had been recently hospitalized for acute pancreatitis of unknown etiology, and for ileus which had resolved.

An October 27, 2011 VA GI record reflects chronic abdominal pain which waxes and wanes in severity.  It was noted that the Veteran's abdominal pain could be multifactorial.  A November 2011 VA record reflects that on endoscope testing, the Veteran had hiatus hernia, mild gastritis, and a normal esophagus.  A December 2011 MRI revealed that the Veteran had what may represent a dilated side branch or IPMN.

A January 2012 VA GI record reflects that the Veteran had a history of chronic abdominal pain, H. Pylori, and gastritis.  It was noted that he had a long history of chronic abdominal pain/epigastric pain and had been admitted the past spring with pancreatitis of unknown etiology.  A September 2012 record reflects a small bowel obstruction, and an October 2012 record reflects a diagnosis of acute pancreatitis in a setting of IPMN, multiple pancreatic cysts.  It was further noted that diagnostic testing suggested chronic pancreatitis who presented with progressively worsening abdominal pain.  

A February 2012 VA examination report reflects that the Veteran has no evidence of ulcer disease, and that his current pain could be due to a pancreas condition.

The claims file includes a September 2013 VA clinical opinion that it is less likely as not that the Veteran has a current disability causally related to service.  The examiner considered the claims file, which included the Veteran's contentions and considered the Veteran's diagnosis in service.  The examiner provided the following rationale:

The Veteran has a current diagnosis of IPMN.  This usually effects older men and can cause pancreatitis and produce symptoms which commonly resemble those of chronic recurrent pancreatitis.  It is the likely cause of his current disability.  IPMN is typically slow growing and not uncommon.  A study done at Johns Hopkins reviewed 2,832 consecutive CT scans and found 73 patients with a pancreatic cyst (most of which were IPMN) None of the patients were less than 40 years of age making it unlikely to develop in a young man.  Also there was not evidence of a chronic disability while in the service.  There is no evidence of current ulcer disease on the EGD and the medical records lack evidence of continuation of symptoms afterward.  

While the examiner did not discuss each piece of evidence in the record, such does not render his opinion inadequate.  Roberson v. Shinseki, 22 Vet.App. 358, 366 (2009).  He noted the diagnosis in service, the post service diagnoses, and pertinent literature.  

The Board acknowledges that the Veteran has stated that the symptoms he has now are the same symptoms he had in service.  To the extent that the Veteran contends that he has a chronic disease such as peptic ulcer disease manifested by continuity of symptomatology since service, including periods of stomach pain, fever, and gas, such statements are less than credible given the various treatment records which report shorter histories of abdominal pain: "one day," "one month," and "sudden onset."  The clinical record reflects that there may be many reasons for abdominal pain, to include IBS, IPMN, pancreatis, and gastroenteritis.  While the Veteran is competent to report pain and the location of such, he is not competent to state the etiology of such pain.  Moreover, he has not been shown to be competent to state that his current disability is etiologically related to symptoms in service.  The Board finds that such etiology findings, as they involve internal gastrointestinal processes frequently requiring radiology reports to diagnose, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran testified that Dr. Bains at the Charleston VAMC stated that he believed that the abdominal pain from which he now suffers is pancreatitis and may have originated in service. (See Board hearing transcript, page 7.)  The Veteran's statement as to what he believes Dr. Baines stated is insufficient upon which to base service connection.  As the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The Board has also considered the actual written statement of Dr. Bains.  In a typed stated, dated September 2013, Dr. Bains stated as follows:

[The Veteran] is under my medical care.  He has been evaluated for his chronic abdominal pain.  He suffers from a side branch IPMN and recurrent attacks of pancreatitis.  The abdominal pain he has suffered from may have originated from this illness. 

The statement has little, if any, probative value.  First, Dr. Bains did not state that the Veteran's current disability may be related to service.  Rather, he stated that the Veteran's pain may originate from IPMN and recurrent attacks of pancreatitis.  The preponderance of the medical evidence reflects that the Veteran did not have IPMN or pancreatitis in service, including the 2013 medical opinion supported by a medical research study that IPMN is "unlikely to develop in a young man."  Even if the doctor's statement is interpreted as one in which Dr. Bains opined that the Veteran's current disability may be related to his illness in service, it still lacks probative value as it is too speculative to support the claim.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).
 
In sum, the most probative evidence of record is against a finding that the Veteran has a current GI disability causally related to service.  In addition to the 2013 VA clinical opinion, there is a lack of competent credible evidence of continuity of symptoms since service of a chronic disease such as peptic ulcer disease.  Further, the medical evidence reflects he does not have a current ulcer disability.  There is also a lack of evidence that the Veteran has a disability causally related to herbicides noted in 38 C.F.R. § 3.307(a)(6).  In addition, he has not been shown to have GERD.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a stomach disability, manifested by symptoms to include pain, to include gastroesophageal reflux disease (GERD), chronic pancreatitis, and intraductal papillary mucinous neoplasm (IPMN) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


